UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 19, 2008 AllianceBernstein l.p. (Exact name of registrant as specified in its charter) Delaware 000-29961 13-4064930 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) 1345 Avenue of the Americas, New York, New York (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: 212-969-1000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 7. Regulation FD Item 7.01. Regulation FD Disclosure. Effective December 19, 2008, Lewis A. Sanders, in connection with his retirement, resigned as Chairman of the Board of AllianceBernstein Corporation (the Corporation) and Chief Executive Officer of the Corporation, AllianceBernstein L.P. and AllianceBernstein Holding L.P., and Peter S. Kraus was elected his successor.Our news release (News Release) relating to these managerial changes is attached hereto as Exhibit 99.01. Section 9. Financial Statements and Exhibits Item 9.01. Financial Statements and Exhibits. (d) Exhibits. News Release. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. AllianceBernstein l.p. Dated:December 19, 2008 By: /s/ Laurence E. Cranch Laurence E. Cranch
